I am in full sympathy with much that has been said in the able opinion of MR. JUSTICE ELLIS in this case, and I concur in the conclusion reached. However, I do not think it necessary to go further than to hold that, inasmuch as the City of Jacksonville has not been vested by the legislature with the power to levy a tax for the purpose of municipal advertising, such power will not be implied. City of Bradenton v. State,88 Fla. 381, 102 So. 556. Whether the legislature could constitutionally vest a municipality of this State with that power, I do not deem it necessary for the court to decide in this case. The general question is discussed to some extent in the case of Earle v. Dade County, 92 Fla. 432, 109 So. 331. See also 19 Rawle C. L. 708 to 723 inclusive. Livingston County v. Darlington, 101 U.S. 407, 25 L. Ed. 1015; Stewart v. DeLand, etc., District, 71 Fla. 158, 71 So. 42. In the case of Earle v. Dade County, supra, this Court held that the legislature could authorize a county to levy taxes and issue bonds for the purpose of providing grounds and buildings for the conducting of fairs and agricultural exhibitions for the enhancement of the agricultural interests of the County.
BUFORD, C.J., AND WHITFIELD, TERRELL AND DAVIS, J.J., concur.